Case 2:20-cv-08035-SVW-JPR Document 90-3 Filed 03/04/21 Page 1 of 15 Page ID #:445




                          Exhibit A
Case 2:20-cv-08035-SVW-JPR Document 90-3 Filed 03/04/21 Page 2 of 15 Page ID #:446




    Allegations from       Allegations from Allegations from            Contradictory Allegations
    the Complaint          FF’s Answer         FF’s Amended             from FF’s Amended
                                               Answer                   Counterclaim
    “Between 1995          “FF lacks           “FF lacks                “Notably, these
    and 2000, Mr. Liu      knowledge or        knowledge or             conversations and the
    served as General      information         information              curriculum vitae (“CV”) that
    Counsel and            sufficient to form sufficient to form a      Liu provided, caused FF to
    Director-General       a belief as to the  belief as to the         believe that Liu had the
    of the China           truth or falsity of truth or falsity of      requisite skills and ability to
    Securities             the allegations in the allegations in        deliver on his guarantees.
    Regulatory             Paragraph 18 and Paragraph 18 and            For example, Liu represented
    Commission             on that ground,     on that ground,          that, in the 1990s, he served
    (“CSRC”), the          denies those        denies those             as General Counsel and
    national securities    allegations.”       allegations.”            Director-General of the
    regulator in the       Answer ¶18.         AA ¶18.                  China Securities Regulatory
    PRC. At the                                                         Commission. In that role, he
    CSRC, Mr. Liu                                                       claimed to have been the
    played a                                                            lead professional regulator
    prominent role in                                                   responsible for drafting,
    reforming the                                                       interpreting, and
    PRC securities                                                      administering China’s capital
    industry,                                                           and securities market rules.
    including leading                                                   He represented that he led
    a CSRC team that                                                    the working group for
    drafted and                                                         drafting and enacting
    enacted the PRC’s                                                   China’s first securities law.
    first securities law                                                He also purportedly served
    in 1998.” ¶18.                                                      as a key member of the stock
                                                                        issuance examination board
                                                                        appointed by the State
                                                                        Council. In other words, FF
                                                                        had no reason to suspect that
                                                                        Liu either could not, or
                                                                        would not, deliver the
                                                                        guarantees and deliverables
                                                                        he assured FF he could and
                                                                        would provide.”
                                                                        ACC ¶21.
    “Mr. Liu is            “FF lacks             “FF lacks              “the areas Jia sought to
    recognized             knowledge or          knowledge or           improve (functional areas,
    globally for his       information           information            management, financing, and
    significant            sufficient to form    sufficient to form a   legal), were Liu’s areas of
    contributions to       a belief as to the    belief as to the       strength. Liu affirmed that
    the development        truth or falsity of   truth or falsity of    he could and would fill the
    of securities and      the allegations in    the allegations in     high-level roles and
    financial markets      Paragraph 19 and      Paragraph 19 and       possessed the

                                                      1
Case 2:20-cv-08035-SVW-JPR Document 90-3 Filed 03/04/21 Page 3 of 15 Page ID #:447




    in the PRC. In        on that ground,       on that ground,        requisite experience, skills,
    1998 and 1999,        denies those          denies those           and ability to do so.”
    BusinessWeek          allegations.”         allegations.”          ACC ¶18.
    twice honored Mr.     Answer ¶19.           AA ¶19.
    Liu with its ‘Stars                                                “Liu’s CV further extolled
    of Asia’ awards.                                                   his lengthy purported history
    In 1999, the                                                       as a claimed financial expert
    World Economic                                                     and attorney.”
    Forum in Davos                                                     ACC ¶23.
    honored Mr. Liu
    with a ‘Global
    Leader for
    Tomorrow’
    award.” ¶19.
    “In the early         “FF lacks             “FF lacks              “the areas Jia sought to
    2000s, Mr. Liu        knowledge or          knowledge or           improve (functional areas,
    served as a           information           information            management, financing, and
    managing director     sufficient to form    sufficient to form a   legal), were Liu’s areas of
    of investment         a belief as to the    belief as to the       strength.” ACC ¶18.
    banking at the        truth or falsity of   truth or falsity of
    New York based        the allegations in    the allegations in     “Liu’s CV also heralded his
    Donaldson,            Paragraph 20 and      Paragraph 20 and       investment banking
    Lufkin & Jenrette     on that ground,       on that ground,        background, which
    (DLJ) which was       denies those          denies those           consisted of serving as
    later merged into     allegations.”         allegations.”          managing director at two
    Credit Suisse First   Answer ¶20.           AA ¶20.                large investment banks. His
    Boston (CSFB),                                                     CV boasted of playing ‘an
    dividing his time                                                  important role in a variety of
    between New                                                        China- and Asia-related
    York and Hong                                                      M&A and other financing
    Kong.” ¶20.                                                        business transactions.’”
                                                                       ACC ¶28.

                                                                       “Liu represented that he
                                                                       could connect FF with
                                                                       individuals from top
                                                                       investment firms, such as the
                                                                       CEO of Blackstone, and top
                                                                       banks, such as key bankers at
                                                                       Goldman Sachs, Citibank,
                                                                       and Lazard. Liu represented
                                                                       that these connections would
                                                                       be part of his plan to bring
                                                                       FF to financial stability and
                                                                       an IPO in 2019.”
                                                                       ACC ¶29.

                                                     2
Case 2:20-cv-08035-SVW-JPR Document 90-3 Filed 03/04/21 Page 4 of 15 Page ID #:448




    Between 2005 and      “FF lacks             “FF lacks              “The CV listed impressive
    April 2014, Mr.       knowledge or          knowledge or           roles that Liu purportedly
    Liu served in         information           information            held in managing
    senior positions in   sufficient to form    sufficient to form a   several law firms’ China and
    the New York          a belief as to the    belief as to the       Asia practices, the most
    offices of global     truth or falsity of   truth or falsity of    recent firm being Mayer
    law firms,            the allegations in    the allegations in     Brown LLP (“Mayer”). Liu’s
    including as a        Paragraph 21 and      Paragraph 21 and       CV also described himself as
    partner with          on that ground,       on that ground,        a ‘leader of [Mayer’s]
    Nixon Peabody         denies those          denies those           US-China practice
    LLP, DLA Piper        allegations.”         allegations.”          initiatives,’ and touted that
    LLP, and              Answer ¶21.           AA ¶21.                he was ‘instrumental in
    Pillsbury                                                          connecting Mayer Brown’s
    Winthrop Shaw                                                      offices in Asia, Europe and
    Pittman LLP.                                                       the Americas.’ In his roles at
    ¶21                                                                Mayer and prior law firms,
                                                                       Liu claimed to have
                                                                       represented clients in all
                                                                       major categories
                                                                       of transactions.”
                                                                       ACC ¶25.
    “Between April        “FF lacks             “FF lacks              “The CV listed impressive
    2014 and              knowledge or          knowledge or           roles that Liu purportedly
    February 2018,        information           information            held in managing several law
    Mr. Liu was an        sufficient to form    sufficient to form a   firms’ China and Asia
    equity partner at     a belief as to the    belief as to the       practices, the most recent
    Mayer Brown           truth or falsity of   truth or falsity of    firm being Mayer Brown
    LLP in its New        the allegations in    the allegations in     LLP (“Mayer”). Liu’s CV
    York office.”         Paragraph 22 and      Paragraph 22 and       also described himself as a
    ¶22.                  on that ground,       on that ground,        ‘leader of [Mayer’s] US-
                          denies those          denies those           China practice initiatives,’
                          allegations.”         allegations.”          and touted that he was
                          Answer ¶22.           AA ¶22.                ‘instrumental in connecting
                                                                       Mayer Brown’s offices in
                                                                       Asia, Europe and the
                                                                       Americas.’ In his roles at
                                                                       Mayer and prior law firms,
                                                                       Liu claimed to have
                                                                       represented clients in all
                                                                       major categories of
                                                                       transactions.”
                                                                       ACC ¶25.
    “At Mayer             “FF lacks             “FF lacks              “Liu assured FF that, as FF’s
    Brown, Mr. Liu        knowledge or          knowledge or           Global Chief Administrative
    developed one of      information           information            Officer and General Counsel,
    the most active                                                    he would provide specific

                                                     3
Case 2:20-cv-08035-SVW-JPR Document 90-3 Filed 03/04/21 Page 5 of 15 Page ID #:449




    and successful        sufficient to form    sufficient to form a   and measurable
    China and Asia-       a belief as to the    belief as to the       deliverables.”
    related practices     truth or falsity of   truth or falsity of    ACC ¶19.
    in the United         the allegations in    the allegations in
    States,               Paragraph 23 and      Paragraph 23 and       “Notably, these
    representing many     on that ground,       on that ground,        conversations and the
    of the most           denies those          denies those           curriculum vitae (“CV”) that
    prominent PRC         allegations.”         allegations.”          Liu provided, caused FF to
    financial             Answer ¶23.           AA ¶23.                believe that Liu had the
    institutions in                                                    requisite skills and ability to
    significant                                                        deliver on his guarantees.
    transactions. Mr.                                                  For example, Liu represented
    Liu’s client base                                                  that, in the 1990s, he served
    included                                                           as General Counsel and
    numerous                                                           Director-General of the
    financial giants in                                                China Securities Regulatory
    the PRC, as well                                                   Commission. In that role, he
    as leading                                                         claimed to have been the
    companies in a                                                     lead professional regulator
    wide range of                                                      responsible for drafting,
    industries in the                                                  interpreting, and
    PRC including                                                      administering China’s capital
    transportation,                                                    and securities market rules.
    infrastructure,                                                    He represented that he led
    manufacturing,                                                     the working group for
    insurance, and                                                     drafting and enacting
    private equity.”                                                   China’s first securities law.
    ¶23.                                                               He also purportedly served
                                                                       as a key member of the stock
                                                                       issuance examination board
                                                                       appointed by the State
                                                                       Council. In other words, FF
                                                                       had no reason to suspect that
                                                                       Liu either could not, or
                                                                       would not, deliver the
                                                                       guarantees and deliverables
                                                                       he assured FF he could and
                                                                       would provide.”
                                                                       ACC ¶21.

                                                                       “Liu’s CV expressly listed
                                                                       that his areas of expertise
                                                                       encompass:
                                                                       banking and finance, mergers
                                                                       and acquisitions, investments



                                                     4
Case 2:20-cv-08035-SVW-JPR Document 90-3 Filed 03/04/21 Page 6 of 15 Page ID #:450




                                                     and transactions, and
                                                     regulatory and disputes with
                                                     a strong emphasis on cross-
                                                     border transactions involving
                                                     Asia and Greater China.
                                                     [Liu] has extensive
                                                     experience representing
                                                     Asia- and Greater China-
                                                     based companies conducting
                                                     business in the United States
                                                     and other parts of the world,
                                                     including in such industries
                                                     as financial institutions and
                                                     investment entities, real
                                                     estate and infrastructure,
                                                     aviation and transportation,
                                                     energy and resources, real
                                                     estate and infrastructure,
                                                     aviation and transportation,
                                                     energy and resources, and
                                                     manufacturing and
                                                     technology. He also advises
                                                     US and foreign companies
                                                     doing business in Asia and
                                                     Greater China, including in
                                                     market access, direct
                                                     investments, public and
                                                     private funds, capital
                                                     markets, technology transfers
                                                     and regulatory matters.”
                                                     ACC ¶24.

                                                     “The CV listed impressive
                                                     roles that Liu purportedly
                                                     held in managing several law
                                                     firms’ China and Asia
                                                     practices, the most recent
                                                     firm being Mayer Brown
                                                     LLP (“Mayer”). Liu’s CV
                                                     also described himself as a
                                                     ‘leader of [Mayer’s]
                                                     US-China practice
                                                     initiatives,’ and touted that
                                                     he was ‘instrumental in
                                                     connecting Mayer Brown’s
                                                     offices in Asia, Europe and

                                        5
Case 2:20-cv-08035-SVW-JPR Document 90-3 Filed 03/04/21 Page 7 of 15 Page ID #:451




                                                                     the Americas.’ In his roles at
                                                                     Mayer and prior law firms,
                                                                     Liu claimed to have
                                                                     represented clients in all
                                                                     major categories of
                                                                     transactions.” ACC ¶25.

                                                                     “Critically, Liu, by his CV
                                                                     and oral representations
                                                                     during the October 17, 2017
                                                                     meeting and subsequent pre-
                                                                     hiring calls and meetings,
                                                                     including, but not limited to
                                                                     the January 21, 2017 meeting
                                                                     with Wang, claimed to have
                                                                     vast experience working with
                                                                     investors, public and private
                                                                     funds, and capital markets,
                                                                     which FF viewed as critical,
                                                                     having recently entered into
                                                                     the transaction with
                                                                     Evergrande and knowing that
                                                                     it would be seeking
                                                                     additional financing.”
                                                                     ACC ¶26.

    “In 2015, Mr. Liu   “FF lacks             “FF lacks              “Notably, these
    was named to The    knowledge or          knowledge or           conversations and the
    National Law        information           information            curriculum vitae (“CV”) that
    Journal’s list of   sufficient to form    sufficient to form a   Liu provided, caused FF to
    ‘Regulatory &       a belief as to the    belief as to the       believe that Liu had the
    Compliance          truth or falsity of   truth or falsity of    requisite skills and ability to
    Trailblazers,’      the allegations in    the allegations in     deliver on his guarantees.
    which recognizes    Paragraph 24 and      Paragraph 24 and       For example, Liu represented
    individuals who     on that ground,       on that ground,        that, in the 1990s, he served
    have ‘made a        denies those          denies those           as General Counsel and
    difference          allegations.”         allegations.”          Director-General of the
    navigating the      Answer ¶24.           AA ¶24.                China Securities Regulatory
    ever-changing                                                    Commission. In that role, he
    mandates of                                                      claimed to have been the
    regulatory and                                                   lead professional regulator
    compliance.’”                                                    responsible for drafting,
    ¶24                                                              interpreting, and
                                                                     administering China’s capital
                                                                     and securities market rules.
                                                                     He represented that he led

                                                   6
Case 2:20-cv-08035-SVW-JPR Document 90-3 Filed 03/04/21 Page 8 of 15 Page ID #:452




                                                     the working group for
                                                     drafting and enacting
                                                     China’s first securities law.
                                                     He also purportedly served
                                                     as a key member of the stock
                                                     issuance examination board
                                                     appointed by the State
                                                     Council. In other words, FF
                                                     had no reason to suspect that
                                                     Liu either could not, or
                                                     would not, deliver the
                                                     guarantees and deliverables
                                                     he assured FF he could and
                                                     would provide.”
                                                     ACC ¶21.

                                                     “Liu’s CV expressly listed
                                                     that his areas of expertise
                                                     encompass: banking and
                                                     finance, mergers and
                                                     acquisitions, investments
                                                     and transactions, and
                                                     regulatory and disputes with
                                                     a strong emphasis on cross-
                                                     border transactions involving
                                                     Asia and Greater China.
                                                     [Liu] has extensive
                                                     experience representing
                                                     Asia- and Greater China-
                                                     based companies conducting
                                                     business in the United States
                                                     and other parts of the world,
                                                     including in such industries
                                                     as financial institutions and
                                                     investment entities, real
                                                     estate and infrastructure,
                                                     aviation and transportation,
                                                     energy and resources, real
                                                     estate and infrastructure,
                                                     aviation and transportation,
                                                     energy and resources, and
                                                     manufacturing and
                                                     technology. He also advises
                                                     US and foreign companies
                                                     doing business in Asia and
                                                     Greater China, including in

                                        7
Case 2:20-cv-08035-SVW-JPR Document 90-3 Filed 03/04/21 Page 9 of 15 Page ID #:453




                                                                       market access, direct
                                                                       investments, public and
                                                                       private funds, capital
                                                                       markets, technology transfers
                                                                       and regulatory matters.”
                                                                       ACC ¶24.
    “Within Mayer         “FF lacks             “FF lacks              “Liu assured FF that, as FF’s
    Brown, Mr. Liu’s      knowledge or          knowledge or           Global Chief Administrative
    practice was          information           information            Officer and General Counsel,
    recognized for its    sufficient to form    sufficient to form a   he would provide specific
    high profile          a belief as to the    belief as to the       and measurable
    clients, large deal   truth or falsity of   truth or falsity of    deliverables.”
    sizes, continuing     the allegations in    the allegations in     ACC ¶19.
    and repeat            Paragraph 25 and      Paragraph 25 and
    business, and         on that ground,       on that ground,        “Notably, these
    optimal               denies those          denies those           conversations and the
    realization rates.    allegations.”         allegations.”          curriculum vitae (“CV”) that
    In each year of his   Answer ¶25.           AA ¶25.                Liu provided, caused FF to
    tenure at Mayer                                                    believe that Liu had the
    Brown, Mr. Liu                                                     requisite skills and ability to
    was promoted                                                       deliver on his guarantees.
    within the firm’s                                                  For example, Liu represented
    equity                                                             that, in the 1990s, he served
    partnership, rising                                                as General Counsel and
    to senior partner.                                                 Director-General of the
    In 2017, Mr. Liu’s                                                 China Securities Regulatory
    compensation at                                                    Commission. In that role, he
    Mayer Brown was                                                    claimed to have been the
    approximately                                                      lead professional regulator
    $1.35 million.”                                                    responsible for drafting,
    ¶25.                                                               interpreting, and
                                                                       administering China’s capital
                                                                       and securities market rules.
                                                                       He represented that he led
                                                                       the working group for
                                                                       drafting and enacting
                                                                       China’s first securities law.
                                                                       He also purportedly served
                                                                       as a key member of the stock
                                                                       issuance examination board
                                                                       appointed by the State
                                                                       Council. In other words, FF
                                                                       had no reason to suspect that
                                                                       Liu either could not, or
                                                                       would not, deliver the
                                                                       guarantees and deliverables

                                                     8
Case 2:20-cv-08035-SVW-JPR Document 90-3 Filed 03/04/21 Page 10 of 15 Page ID
                                  #:454



                                                  he assured FF he could and
                                                  would provide.”
                                                  ACC ¶21.

                                                  “Liu’s CV expressly listed
                                                  that his areas of expertise
                                                  encompass: banking and
                                                  finance, mergers and
                                                  acquisitions, investments
                                                  and transactions, and
                                                  regulatory and disputes with
                                                  a strong emphasis on cross-
                                                  border transactions involving
                                                  Asia and Greater China.
                                                  [Liu] has extensive
                                                  experience representing
                                                  Asia- and Greater China-
                                                  based companies conducting
                                                  business in the United States
                                                  and other parts of the world,
                                                  including in such industries
                                                  as financial institutions and
                                                  investment entities, real
                                                  estate and infrastructure,
                                                  aviation and transportation,
                                                  energy and resources, real
                                                  estate and infrastructure,
                                                  aviation and transportation,
                                                  energy and resources, and
                                                  manufacturing and
                                                  technology. He also advises
                                                  US and foreign companies
                                                  doing business in Asia
                                                  and Greater China, including
                                                  in market access, direct
                                                  investments, public and
                                                  private funds, capital
                                                  markets, technology transfers
                                                  and regulatory matters.”
                                                  ACC ¶24.

                                                  “The CV listed impressive
                                                  roles that Liu purportedly
                                                  held in managing several law
                                                  firms’ China and Asia
                                                  practices, the most recent

                                      9
Case 2:20-cv-08035-SVW-JPR Document 90-3 Filed 03/04/21 Page 11 of 15 Page ID
                                  #:455



                                                  firm being Mayer Brown
                                                  LLP (“Mayer”). Liu’s CV
                                                  also described himself as a
                                                  “leader of [Mayer’s]
                                                  US-China practice
                                                  initiatives,” and touted that
                                                  he was “instrumental in
                                                  connecting Mayer Brown’s
                                                  offices in Asia, Europe and
                                                  the Americas.” In his roles at
                                                  Mayer and prior law firms,
                                                  Liu claimed to have
                                                  represented clients in all
                                                  major categories of
                                                  transactions.”
                                                  ACC ¶25

                                                  “Critically, Liu, by his CV
                                                  and oral representations
                                                  during the October
                                                  17, 2017 meeting and
                                                  subsequent pre-hiring calls
                                                  and meetings, including, but
                                                  not limited to the January 21,
                                                  2017 meeting with Wang,
                                                  claimed to have vast
                                                  experience working with
                                                  investors, public and private
                                                  funds, and capital markets,
                                                  which FF viewed as critical,
                                                  having recently entered into
                                                  the transaction with
                                                  Evergrande and knowing that
                                                  it would be seeking
                                                  additional financing.”
                                                  ACC ¶26.

                                                  “During that same initial
                                                  October 17, 2017 meeting,
                                                  and the subsequent
                                                  pre-hiring calls and
                                                  meetings, including, but not
                                                  limited to the January 21,
                                                  2017 meeting with Wang,
                                                  and building off of his



                                     10
Case 2:20-cv-08035-SVW-JPR Document 90-3 Filed 03/04/21 Page 12 of 15 Page ID
                                  #:456



                                                                     purported experience at
                                                                     Mayer, Liu also
                                                                     assured FF that he could
                                                                     guide FF through litigation,
                                                                     including FF’s then pending
                                                                     litigation against EVelozcity,
                                                                     Inc. (“EVelozcity”). He
                                                                     specifically touted that he
                                                                     would personally lead the
                                                                     effort. Further, he guaranteed
                                                                     that, based on his experience
                                                                     and guidance, FF would
                                                                     “win” its lawsuit against
                                                                     EVelozcity.”
                                                                     ACC ¶27.
  “On February 12,      “FF lacks             “FF lacks              “the areas Jia sought to
  2018, just prior to   knowledge or          knowledge or           improve (functional areas,
  Mr. Liu’s             information           information            management, financing, and
  departure from        sufficient to form    sufficient to form a   legal), were Liu’s areas of
  Mayer Brown, the      a belief as to the    belief as to the       strength.”
  firm issued a         truth or falsity of   truth or falsity of    ACC ¶18.
  firm-wide             the allegations in    the allegations in
  announcement,         Paragraph 26 and      Paragraph 26 and       “Liu assured FF that, as FF’s
  stating in relevant   on that ground,       on that ground,        Global Chief Administrative
  part: ‘Under          denies those          denies those           Officer and General Counsel,
  Henry’s               allegations.”         allegations.”          he would provide specific
  leadership, the       Answer ¶26.           AA ¶26.                and measurable
  Firm had                                                           deliverables.”
  developed                                                          ACC ¶19.
  important new
  relationships with                                                 “Notably, these
  some of the                                                        conversations and the
  largest financial                                                  curriculum vitae (“CV”) that
  institutions and                                                   Liu provided, caused FF to
  private equity                                                     believe that Liu had the
  players in China .                                                 requisite skills and ability to
  . . Henry’s wide-                                                  deliver on his guarantees.
  ranging                                                            For example, Liu represented
  experience has                                                     that, in the 1990s, he served
  included banking                                                   as General Counsel and
  and finance,                                                       Director-General of the
  M&A,                                                               China Securities Regulatory
  investments and                                                    Commission. In that role, he
  transactions, and                                                  claimed to have been the
  regulatory and                                                     lead professional regulator
  disputes. He has                                                   responsible for drafting,

                                                   11
Case 2:20-cv-08035-SVW-JPR Document 90-3 Filed 03/04/21 Page 13 of 15 Page ID
                                  #:457



  extensive                                       interpreting, and
  experience                                      administering China’s capital
  representing Asia                               and securities market rules.
  and Greater                                     He represented that he led
  China-based                                     the working group for
  companies                                       drafting and enacting
  conducting                                      China’s first securities law.
  business in the                                 He also purportedly served
  United States and                               as a key member of the stock
  throughout the                                  issuance examination board
  world, including                                appointed by the State
  in such industries                              Council. In other words, FF
  as financial                                    had no reason to suspect that
  institutions and                                Liu either could not, or
  investment                                      would not, deliver the
  entities, real estate                           guarantees and deliverables
  and infrastructure,                             he assured FF he could and
  aviation and                                    would provide.”
  transportation,                                 ACC ¶21.
  energy and
  resources, and                                  “Liu’s CV expressly listed
  manufacturing                                   that his areas of expertise
  and technology.                                 encompass: banking and
  Henry also has                                  finance, mergers and
  advised U.S. and                                acquisitions, investments
  non-U.S.                                        and transactions, and
  companies doing                                 regulatory and disputes with
  business in Asia                                a strong emphasis on cross-
  and Greater                                     border transactions involving
  China, including                                Asia and Greater China.
  in areas such as                                [Liu] has extensive
  market access,                                  experience representing
  direct investment,                              Asia- and Greater China-
  public and private                              based companies conducting
  funds, capital                                  business in the United States
  markets,                                        and other parts of the world,
  technology                                      including in such industries
  transfers and                                   as financial institutions and
  regulatory                                      investment entities, real
  matters.’” ¶26.                                 estate and infrastructure,
                                                  aviation and transportation,
                                                  energy and resources, real
                                                  estate and infrastructure,
                                                  aviation and transportation,
                                                  energy and resources, and
                                                  manufacturing and

                                     12
Case 2:20-cv-08035-SVW-JPR Document 90-3 Filed 03/04/21 Page 14 of 15 Page ID
                                  #:458



                                                  technology. He also advises
                                                  US and foreign companies
                                                  doing business in Asia and
                                                  Greater China, including in
                                                  market access, direct
                                                  investments, public and
                                                  private funds, capital
                                                  markets, technology transfers
                                                  and regulatory matters.”
                                                  ACC ¶24.

                                                  “The CV listed impressive
                                                  roles that Liu purportedly
                                                  held in managing several law
                                                  firms’ China and Asia
                                                  practices, the most recent
                                                  firm being Mayer Brown
                                                  LLP (“Mayer”). Liu’s CV
                                                  also described himself as a
                                                  “leader of [Mayer’s] US-
                                                  China practice initiatives,”
                                                  and touted that he was
                                                  “instrumental in connecting
                                                  Mayer Brown’s offices in
                                                  Asia, Europe and the
                                                  Americas.” In his roles at
                                                  Mayer and prior law firms,
                                                  Liu claimed to have
                                                  represented clients in all
                                                  major categories of
                                                  transactions.”
                                                  ACC ¶25

                                                  “Critically, Liu, by his CV
                                                  and oral representations
                                                  during the October 17, 2017
                                                  meeting and subsequent pre-
                                                  hiring calls and meetings,
                                                  including, but not limited to
                                                  the January 21, 2017 meeting
                                                  with Wang, claimed to have
                                                  vast experience working with
                                                  investors, public and private
                                                  funds, and capital markets,
                                                  which FF viewed as critical,
                                                  having recently entered into

                                     13
Case 2:20-cv-08035-SVW-JPR Document 90-3 Filed 03/04/21 Page 15 of 15 Page ID
                                  #:459



                                                  the transaction with
                                                  Evergrande and knowing that
                                                  it would be seeking
                                                  additional financing.”
                                                  ACC ¶26.

                                                  “During that same initial
                                                  October 17, 2017 meeting,
                                                  and the subsequent
                                                  pre-hiring calls and
                                                  meetings, including, but not
                                                  limited to the January 21,
                                                  2017 meeting with Wang,
                                                  and building off of his
                                                  purported experience at
                                                  Mayer, Liu also assured FF
                                                  that he could guide FF
                                                  through litigation, including
                                                  FF’s then pending litigation
                                                  against EVelozcity, Inc.
                                                  (“EVelozcity”). He
                                                  specifically touted that he
                                                  would personally lead the
                                                  effort. Further, he guaranteed
                                                  that, based on hisbexperience
                                                  and guidance, FF would
                                                  ‘win’ its lawsuit against
                                                  EVelozcity.”
                                                  ACC ¶27.

                                                  “Liu represented that he
                                                  could connect FF with
                                                  individuals from top
                                                  investment firms, such as the
                                                  CEO of Blackstone, and top
                                                  banks, such as key bankers at
                                                  Goldman Sachs, Citibank,
                                                  and Lazard. Liu represented
                                                  that these connections would
                                                  be part of his plan to bring
                                                  FF to financial stability and
                                                  an IPO in 2019.”
                                                  ACC ¶29.




                                     14
